600 So. 2d 1260 (1992)
STATE of Florida, DEPARTMENT OF TRANSPORTATION, Appellant/Cross Appellee,
v.
BROUWER'S FLOWERS, INC., Appellee/Cross/Appellant.
No. 91-02672.
District Court of Appeal of Florida, Second District.
June 17, 1992.
Rehearing Denied July 8, 1992.
Thornton J. Williams, Gen. Counsel and Thomas F. Capshew, Asst. Gen. Counsel, for appellant/cross-appellee.
Ernest S. Marshall, Bradenton, for appellee/cross appellant.
BLUE, Judge.
The Department of Transportation (DOT) and the landowner, Brouwer's Flowers, *1261 Inc. (Brouwer's) appeal and cross-appeal an award of attorney's fees in this eminent domain action. We find merit only as to DOT's contention that pre-judgment interest on the award of attorney's fees was improper.
Ernest S. Marshall (Marshall) represented Brouwer's from April 1981 until another attorney was substituted in December 1986. On July 5, 1989, DOT and Brouwer's entered into a stipulated final judgment reserving the issue of attorney's fees and costs. Marshall filed his motion for attorney's fees on March 8, 1991, and hearing on this motion was set in April 1991, then continued until June at the request of Marshall.
The order setting attorney's fees and costs awarded interest on attorney's fees, from July 5, 1989, the date of the stipulated judgment, except for fees incurred after that date. We find no statutory authority for entitlement to interest on attorney's fees in eminent domain cases before the trial court's determination of the amount of attorney's fees.
This matter is reversed and remanded to the trial court to reduce the order on attorney's fees and costs by $6,032.95, the amount of interest awarded. In all other respects the court's order is affirmed.
HALL, A.C.J., and THREADGILL, J., concur.